In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Wexner, J.), entered October 16, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, Kristian G.’s placement in a secure juvenile facility for a reduced period of eight months reflected the time he spent in the St. Mary’s Home awaiting a disposition by the Family Court.
The petitioner’s remaining contentions are without merit.
Accordingly, the petition was properly dismissed. Florio, J.P., S. Miller, Crane and Rivera, JJ., concur.